t c memo united_states tax_court alumni association of the university of oregon inc petitioner v commissioner of internal revenue respondent docket no filed date philip n jones carolyn w miller and stephen j klarquist for petitioner brenda m fitzgerald for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's federal_income_tax of dollar_figure for and dollar_figure for the issue for decision is whether petitioner's income from an affinity credit card program is a royalty excluded by sec_512 from the tax on unrelated_business_income we hold that it is section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner alumni association of the university of oregon inc is an oregon nonprofit corporation exempt from federal_income_tax under sec_501 petitioner's principal_place_of_business is eugene oregon petitioner was established to advance the cause of higher education promote the interests and increase the usefulness of the university of oregon and encourage good fellowship of its members to further its purposes petitioner fulfilled its purposes by communicating with alumni and sponsoring continuing educational activities and social events during the years at issue petitioner had a staff of or employees b history of the university of oregon alumni association affinity credit card program in and petitioner became aware of affinity credit card programs through news articles and discussions with representatives from other organizations petitioner received unsolicited proposals regarding the affinity credit card program from the united_states national bank of oregon usnb and another financial_institution petitioner's then executive director philip super super rejected both proposals super contacted donald wirth wirth the executive director of the oregon state university alumni association osuaa to discuss the affinity credit card program wirth and super wanted their organizations to develop an affinity credit card program petitioner and the osuaa formed a committee to solicit proposals from several banks and to select a plan petitioner and the osuaa formed the committee to increase their bargaining power and to avoid duplication of effort the committee was headed by wirth and super its members were volunteers from both organizations after reviewing to plans the committee chose usnb's plan after negotiations the parties signed an affinity credit card agreement2 the agreement on date philip super was petitioner's executive director when petitioner negotiated and implemented the affinity credit card program dan rodriguez rodriguez became petitioner's executive director starting in date rodriguez was petitioner's executive director during the years in issue the agreement was amended on date the parties changed the word fees to royalties in par of the agreement neither party contends that the amendment affects any issue in dispute on date usnb held a press conference and issued a news_release announcing the affinity credit card program one of petitioner's representatives gave a brief speech at the press conference petitioner did not otherwise inform the news media of the affinity credit card program usnb entered into the agreement primarily to make money its objectives in signing the affinity credit card agreement were to gain access to petitioner's mailing list and to obtain petitioner's endorsement usnb believed that it would be easier to market credit cards through an affinity credit card program than to market credit cards otherwise petitioner established the affinity credit card program to keep alumni aware of their ties to the university of oregon and to keep the university of oregon's name before the public to provide a low-cost credit card to alumni and other university of oregon supporters and to provide revenue for its programs without placing undue demands on its staff c the affinity credit card agreement usnb agreed to prepare and mail at its expense promotional materials and credit card applications to petitioner's members usnb also agreed to announce petitioner's activities and alumni news four times each year at usnb's expense on periodic statements mailed to alumni credit card holders and to place a full-page color advertisement in petitioner's publication at the standard rate at least twice annually during the term of the agreement petitioner agreed to give usnb the names addresses and graduation dates of its members to license the use of its name logo and official seal of the university of oregon to usnb and to inform its members of the affinity credit card program at its expense at least once per year the agreement did not require petitioner to mail any solicitation materials to alumni petitioner could prepare at its discretion materials containing announcements of its activities and alumni news four times annually to accompany usnb's periodic statements usnb agreed to pay petitioner dollar_figure for each new account dollar_figure for renewal of a classic visa card dollar_figure for renewal of a premier visa card and percent of all authorized cash purchases and advances the agreement was for years and was automatically renewable for 1-year periods unless terminated by either party d list of alumni usnb asked petitioner for the list of alumni about once a year usnb was to solicit credit card applications from those members and issue a card to approved applicants the data base of alumni was kept on a computer owned and possessed by the university of oregon foundation petitioner forwarded usnb's requests to the university of oregon foundation the university of oregon foundation prepared a magnetic tape for usnb's use employees of the university of oregon foundation spent no more than hour preparing the tape the university of oregon foundation processed the information and delivered the magnetic tape to petitioner at no charge petitioner sent the tape to usnb usnb returned the tape to petitioner after using it for a particular mailing the university of oregon foundation is not owned or financed by petitioner the data base was not available on the open market petitioner updated this list and recorded pre- and post- graduation information about each alumnus usnb gave petitioner a list of alumni cardholders each quarter petitioner's employees spent about hours each quarter entering data regarding the cardholders e postagreement activities by usnb usnb mailings to petitioner's members usnb hired and paid an advertising agency and direct mail house to write design print and mail solicitation materials to petitioner's members these mailings cost about dollar_figure per item petitioner gave signatures of its president to usnb to duplicate on promotional materials an employee of petitioner spent about hour reviewing the material for each mailing and occasionally suggested minor changes or made corrections petitioner might suggest that usnb tone down the pitch of the solicitation or correct the spelling of a name petitioner had no authority to finally approve usnb's materials usnb's advertising in old oregon and the alumni insider petitioner's primary means of communicating with its alumni is through old oregon and the alumni insider old oregon is published by the university of oregon and is not connected with or controlled by petitioner petitioner had no publication before usnb advertised the affinity card program in old oregon old oregon accepted no other advertising the record does not show whether old oregon charged usnb to advertise petitioner began its own publication the alumni insider in the alumni insider was published quarterly and had a circulation of about big_number the alumni insider was mailed to petitioner's dues-paying members the alumni insider published two advertisements each year about the affinity credit card program the advertisements were designed by a professional advertising agency at usnb's request usnb paid for the design of all advertisements published in the alumni insider petitioner did not bill usnb for the advertisements until petitioner charged usnb dollar_figure per year to publish the two advertisements beginning in late the dollar_figure charge was an estimate of petitioner's cost to produce the advertisements petitioner's employees do not know why usnb was not charged for the first few advertisements petitioner occasionally published advertisements for the affinity credit card program in the alumni insider when it had space available petitioner used a camera-ready copy provided by usnb for prior advertisements petitioner did not charge usnb for these advertisements usnb gave petitioner a copy of each advertisement to review and approve it took one or two of petitioner's employees about minutes to examine the advertisements petitioner's employees examined the advertisements for typographical errors and content design of the credit cards usnb designed the cards issued under the program the classic visa card had a photograph of a university of oregon building easily recognizable by university of oregon alumni and the words university of oregon alumni association printed on it the premier card had the same written notation as the classic card but had no photograph f postagreement activities by petitioner petitioner's solicitations of alumni the university of oregon printing department printed and mailed solicitation materials three times from to two of these mailings preceded the years at issue and one wa sec_3 petitioner's logo is a roof of a building with the letters u and o on separate sides and the words alumni association on the bottom half of the roof petitioner's logo is a registered trademark petitioner in its proposed findings_of_fact asserts that it sent out promotional materials twice petitioner stipulated that it mailed promotional materials three times from to date because there is no evidence that the stipulation is wrong we accept it as correct during the years at issue the university of oregon printing department a printed and mailed a letter and brochure supplied by usnb to big_number alumni in b printed and mailed a letter prepared and supplied by usnb to about big_number university of oregon students in and c printed and mailed a letter and brochure supplied by usnb to big_number university of oregon alumni in usnb fully reimbursed petitioner for all costs associated with these mailings petitioner was not obligated by the agreement to print and mail these materials but did so because it cost less than the direct mail house usnb hired usnb did not have enough in-house printing and mailing capacity and the university of oregon printing department was convenient to the parties both usnb and petitioner hoped to benefit from the mailings petitioner's mailings were not as sophisticated as usnb's because the cardholder's accounts were not preapproved they did not contain some material recommended by professional marketers they were not in full color and they were of ordinary size usnb received more positive responses from its mailings than it did from petitioner's mailings ninety-five percent of the cardholders became cardholders because of usnb's marketing efforts petitioner included information about the affinity credit card program in its membership application materials petitioner published information about the affinity credit card program in its annual report the report went to petitioner's members usnb did not expect or require petitioner to mail direct solicitation materials to satisfy its duty to inform members about the affinity credit card program petitioner's occasional assistance to alumni after the affinity credit card program began petitioner occasionally received requests from alumni for credit card applications in each case petitioner sent a brochure to the person making the request petitioner received a few complaints from alumni who had been denied a credit card petitioner referred these complaints to usnb and asked usnb to look into the problem usnb decided whether to issue a credit card on each occasion usnb told petitioner that the alumni member was contacted and the matter handled appropriately petitioner occasionally received requests for credit cards from persons who were connected with the university of oregon but who were not alumni petitioner forwarded each request to usnb usnb's number for affinity credit card holders all advertisements and solicitations asked the recipient to contact usnb directly the promotional materials listed usnb's number it was expected that alumni would contact usnb petitioner maintained a list of usnb employees and their areas of service petitioner kept this list so it could refer alumni who contacted its office to the appropriate usnb employee involvement of petitioner's executive director in the affinity credit card program petitioner allocated percent of super's salary to develop and implement the affinity credit card program for fiscal years and and from july to date petitioner allocated percent of super's salary to the affinity credit card program from date to date petitioner did not allocate any salary to the affinity credit card program for the years in issue and petitioner's executive director from date to present dan rodriguez rodriguez met with usnb and a representative from the osuaa once a year to review the performance of the affinity credit card program these meetings lasted about 1-½ to hours rodriguez worked approximately hour per month on the affinity credit card program g petitioner's travel program petitioner arranged trips for its members through two travel agencies petitioner earned dollar_figure in fiscal_year and dollar_figure in fiscal_year from its travel program these figures do not include costs for travel to bowl games for bowl games petitioner incurred net losses of dollar_figure for fiscal_year and dollar_figure for fiscal_year h watches and rings petitioner entered into an agreement with wayneco enterprises inc wayneco wayneco agreed to provide class rings and commemorative watches to alumni wayneco paid petitioner dollar_figure for each item purchased i petitioner's income from the affinity credit card program petitioner grossed dollar_figure in and dollar_figure in from the affinity credit card program opinion a taxation of unrelated_business_income sec_511 imposes a tax on the unrelated_business_taxable_income ubti of certain tax-exempt organizations petitioner is subject_to tax on its unrelated_business_income under sec_511 because it is tax exempt under sec_501 income is ubti if the income arises from a trade_or_business the trade_or_business is regularly carried on and the trade_or_business is not substantially related to the organization's tax-exempt purpose sec_512 89_tc_7 b royalty income royalty income is excluded from ubti sec_512 a royalty is a payment to use valuable intangible_property rights 94_tc_60 revd on other grounds 942_f2d_309 6th cir whether income is a royalty is decided based on the facts and circumstances sec_1_512_b_-1 income_tax regs respondent contends that usnb's payments are not royalties because usnb did not pay petitioner to use a valuable intangible_property right petitioner did not use its own mailing list the payments to petitioner were for services rendered by petitioner and the enactment of sec_513 precludes royalty treatment whether usnb paid petitioner to use a valuable intangible_property right respondent contends that usnb did not pay petitioner to use valuable intangible_property rights because usnb did not display petitioner's logo on the cards we disagree the classic visa card bore a photograph of an easily recognizable building on the university of oregon's campus and the words university of oregon alumni association the premier card also had those words but had no photograph usnb's failure to depict the building on the premier card does not show that petitioner failed to exchange a valuable intangible right in the agreement petitioner gave usnb access to valuable intangible_property rights the agreement gave usnb permission to use the university of oregon seal with petitioner's logo petitioner's logo is a registered trademark petitioner maintained all rights to the logo which it did not specifically give to usnb usnb could not use petitioner's name or logo after the agreement terminated usnb's objectives in signing the agreement were to gain access to petitioner's mailing list and to obtain petitioner's endorsement those are valuable intangible_property rights 103_tc_307 we find respondent's contention about how usnb designed the credit cards unconvincing we conclude that petitioner's income from the affinity credit card program was received in exchange for_the_use_of valuable intangible_property rights whether petitioner's use of its mailing list is inconsistent with royalty treatment respondent contends that petitioner's income from its mailing list is not a royalty because petitioner's use of its mailing list was a trade_or_business in 650_f2d_1178 the court of claims held that the disabled american veterans dav conducted the trade_or_business of renting its mailing list from to dav rented parts of its donor list times disabled am veterans v commissioner f 2d pincite dav continuously rented names on its list during the years in issue disabled am veterans v united_states f 2d pincite in renting its donor list dav followed the usual practice of the direct mail industry id dav prepared rate cards showing the rates it charged to customers id it was widely known among list brokers that dav's mailing list was available for rental id pincite dav employed two full-time employees to administer its list rentals disabled am veterans v commissioner f 2d pincite petitioner's mailing list rental_activity is unlike dav's rental_activity petitioner received income from the use of its mailing list only for a alumni trips in and b alumni class rings and commemorative watches and c the affinity credit card program at issue here unlike dav petitioner did not regularly rent its mailing list petitioner was not involved in the direct mail industry petitioner did not issue rate cards petitioner used minimal staff time to administer its rentals petitioner allocated percent of super's salary to develop and implement the affinity credit card program for fiscal_year and from date to date petitioner allocated percent of super's salary to the affinity credit card program from date to date the record does not indicate that petitioner allocated any salary to the affinity credit card program for the years in issue we conclude that petitioner's use of its mailing list is entirely consistent with classifying the resulting income as a royalty whether usnb's payments were for services extent of petitioner's role respondent contends that usnb paid to obtain petitioner's cooperation and assistance a petitioner's solicitation of its members respondent contends that petitioner's solicitation of its members for the credit card program precludes royalty treatment for the resulting income because petitioner mailed some solicitation materials once during the years in issue and and twice during prior years we disagree petitioner's activities were de_minimis and intended to bolster petitioner's relationship with university of oregon alumni petitioner agreed to inform its members of the existence of the affinity credit card program at least once per year but was not required to mail any solicitation materials to alumni usnb developed all marketing materials petitioner reviewed those materials but usnb retained final decision-making authority petitioner might have asked usnb to tone down the solicitation materials or to correct the spelling of a name usnb agreed to prepare and mail promotional materials petitioner's one mailing during the years at issue and included a letter and brochure designed by usnb ninety- five percent of the cardholders became cardholders due to usnb's marketing efforts petitioner included information about the program in its application materials petitioner apparently was using the credit card program in part to encourage alumni to join the alumni association of the university of oregon in sierra club inc v commissioner t c pincite a provider of financial services american bankcard services inc abs and not the sierra club was responsible for developing promotional materials abs submitted a proposed marketing plan which the sierra club reviewed id pincite abs placed advertisements in the sierra club's magazine and paid for them on the same terms that applied to unrelated advertisers id the sierra club could pay for direct mail or other solicitations id pincite if the sierra club did so any royalties payable by abs were adjusted id abs was responsible for soliciting members id pincite abs was obligated to develop all promotional materials if the sierra club paid production and mailing costs abs would compensate it for those costs id pincite the agreement in sierra club required that the sierra club fully cooperate with abs by encouraging its members to acquire and use the services id pincite petitioner's activities are substantially_similar to those of the sierra club petitioner's solicitation activities were de_minimis and were intended primarily to protect petitioner's relationship with its members and to keep its alumni aware of their ties to the university of oregon b petitioner's providing of services to promote the affinity credit card program respondent contends that petitioner's income from the credit card activity was not a royalty because petitioner assisted usnb in making solicitations made its own solicitations and provided personal services to cardholders and prospective cardholders we disagree petitioner's activities were de_minimis and were done to protect petitioner's goodwill with its members in sierra club inc v commissioner supra abs promised the cardholders that they would receive a rebate of the annual fee if they participated in the program for a second year id pincite abs breached that agreement id the sierra club helped arrange refunds to members id we found that the sierra club's actions were done to protect its good name id similarly petitioner was acting to preserve its good name with alumni in oregon state univ alumni association inc v commissioner tcmemo_1996_34 we held that the taxpayer engaged in de_minimis activity where it referred occasional requests for credit card applications or complaints about the denial of a credit card application told about alumni to contact its offices if they needed further assistance and requested that usnb send preapproved applications to certain alumni expedite about eight applications and establish some credit limits above the standard here petitioner has engaged in less activity than the taxpayer in oregon state we hold that usnb's payments to petitioner were not compensation_for services rendered and that petitioner's activities are compatible with the treatment of those payments as royalty income petitioner's financial risks and rewards in deciding whether income a taxpayer receives is royalty income we may consider the taxpayer's financial risks and rewards including whether the taxpayer has a net profits and gross_profits interest see sierra club inc v commissioner supra pincite in sierra club the taxpayer did not have a net_profits_interest in the royalty payments because its income was based on a percentage of the total charges id pincite instead it had a gross_profits interest a gross_profits interest is the right to share in the gross_profits without bearing the risk of loss id gross_profits are the difference between sales and the cost_of_goods_sold black's law dictionary 6th ed petitioner had a gross_profits interest in the credit card program not a net_profits_interest petitioner received a fixed percentage of all of the authorized cash purchases and advances and a fixed amount for new_accounts regardless of whether usnb had losses from the affinity credit card program here as in sierra club no provision was made to periodically compute net_income or loss from the credit card program the fact that petitioner did not have a net_profits_interest supports petitioner's contention that its income from the program was a royalty petitioner's desire to make money from the affinity credit card program respondent points out that petitioner entered into the affinity credit card agreement in part to make money this however is not a basis for us to conclude that petitioner's income from the affinity credit card program was not a royalty nor does a desire to make money standing alone establish that petitioner is engaged in a trade_or_business see 480_us_23 not every income- producing endeavor is a trade_or_business 373_us_193 the income_tax law distinguishes between a trade_or_business and transactions entered into for profit but not connected with a trade_or_business not all activity conducted with the expectation of gain is a trade_or_business for purposes of ubti disabled am veterans v united_states f 2d pincite to be engaged in a trade_or_business petitioner must be involved in the activity with continuity and regularity and the primary purpose for engaging in the activity must be for profit commissioner v groetzinger supra pincite whether the enactment of sec_513 prevents treatment of usnb's payments to petitioner as royalties respondent argues that the enactment of sec_513 shows that congress intended to treat income earned from mailing list rentals as income from a trade_or_business sec_513 exempts from tax amounts earned by certain tax-exempt organizations from the trade_or_business of exchanging or renting mailing lists to other tax-exempt organizations sec_513 is effective for exchanges and rentals of member lists after date respondent contends that the enactment of sec_513 implies that renting mailing lists is generally a trade_or_business as in 103_tc_307 respondent asks us to infer from the enactment of sec_513 that congress generally views gross_income from the licensing of mailing lists as ubti unless excepted by sec_513 we do not draw that inference it is at best hazardous to infer the intent of an earlier congress from a later one see 489_us_101 united_states v price sec_513 provides in general --in the case of an organization which is described in sec_501 and contributions to which are deductible under paragraph or of sec_170 the term unrelated_trade_or_business does not include-- b any trade_or_business which consists of-- i exchanging with another such organization names and addresses of donors to or members of such organization or ii renting such names and addresses to another such organization tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2085 u s the inference asserted by respondent is rejected in the legislative_history of sec_513 a colloquy between congressmen daniel rostenkowski d-ill chairman of the ways_and_means_committee and john duncan r-tenn ranking republican member of the ways_and_means_committee occurred in the house of representatives on the day that the conference_report which included sec_513 was passed congressman rostenkowski’s comments were as follows i also have discussed with congressman duncan the issue of whether the provision of the bill which excludes certain income from unrelated_trade_or_business income creates any inference under present law we have reached a common understanding regarding the following specific issue the question relates to section of the bill which excludes from unrelated_trade_or_business income revenues from the use of a tax-exempt organization's mailing list by another such organization section of the bill which specifically exempts certain such revenues from the tax on unrelated_business_income in the future carries no inference whatever that mailing list revenues beyond its scope or prior to its effective date should be considered taxable to an exempt_organization cong rec date we conclude that sec_513 does not apply here see sierra club inc v commissioner tcmemo_1993_199 whether royalty treatment is consistent with the role of the tax on unrelated_business_income the unrelated_business_income_tax ubit was enacted to prevent tax-exempt organizations from unfairly using their tax- exempt status to compete with commercial businesses 475_us_834 respondent contends that petitioner's participation in the affinity credit card program is the type of unfair competition between tax-exempt organizations and taxable businesses that congress intended to subject_to the ubit we disagree petitioner's activity was de_minimis usnb was competing with other credit card issuers but petitioner was not respondent cites 477_us_105 in american bar endowment the supreme court found that the taxpayer's activity created the kind of unfair competition that led to the enactment of sec_512 id pincite the american bar endowment abe raised money by providing group_insurance policies to its members id pincite abe bought a group policy for its members and paid a negotiated premium to the insurance_company id pincite if the insurance company's cost of providing insurance to the group was lower than the premium the company refunded the excess id pincite the excess amounts were called dividends id abe required all members to agree as a condition of participating in the group_insurance program that abe and not the members would keep the dividends id abe told its members that the members' share of the dividends less abe's administrative costs was a tax-deductible contribution from the members to abe id abe actively administered the group_insurance program id abe's activities included choosing insurers negotiating premium rates with insurers compiling lists of its members soliciting and collecting premiums from its members sending premiums to the insurer keeping files on each policyholder answering members' questions about insurance policies and screening claims for benefits id the court held that abe was engaged in a trade_or_business id pincite the court found that this arrangement created unfair competition because abe's members could deduct part of their premium payment as a charitable_contribution this deduction lowered the cost of abe's insurance to its members id pincite nonexempt businesses would be disadvantaged if abe were not taxed on its earnings from the insurance program because abe would not need to be as profitable to receive the same return on its investment id pincite this case is not like american bar endowment abe paid premiums to insurance carriers petitioner did not make payments to usnb abe required members to assign any amounts paid in excess of the cost of the insurance to abe petitioner imposed no similar obligation on its members abe members could deduct excess payments assigned to abe as charitable_contributions petitioner's members could not deduct their payments to usnb abe collected premiums and screened claims for benefits petitioner did not bill cardholders collect payments or decide who was eligible to receive a credit card we disagree with respondent's contention that petitioner was unfairly competing with taxed businesses c conclusion for the foregoing reasons we hold that petitioner's income from the affinity credit card program is a royalty for purposes of sec_511 to reflect the foregoing decision will be entered under rule
